Title: From George Washington to William Heath, 3 January 1782
From: Washington, George
To: Heath, William


                  
                     Dear Sir
                     Philadelphia 3d Jany 1782.
                  
                  The embarkation mentioned in yours of the 26th Ulto did take place and has sailed, Supposed for Charles Town.
                  You need give yourself no more trouble on account of the salt provisions at Providence, all our distant Magazines now come under the directions of the Superintendant of Finance, who will dispose of them to the Contractors, or others, if they do not want them.
                  Every proper indulgence has been granted to the Soldiers of the Connecticut Company raised at Wyoming.  When they were removed from thence last Spring, by order of Congress Colo. Butler had liberty to grant Furloughs to those whose families would be most distress’d by their absence, and he did so.  If there are others under the same circumstances, I should have no objection to their being allowed the same indulgence, a like Number of those upon Furlough being called in.  But I cannot consent to the interference of the State in giving discharges.  That is a Matter altogether foreign to their power, and if once admitted would lead to disagreeable consequences.  I return the papers relative to the affair.
                  Be pleased to order the 10th Massachusetts Regt up to Albany, to be quarter’d in the Town, as soon as they are Cloathed which I beg may be as expeditiously as possible and hold two other Regiments in readiness to move.  I particularly mention the 10th, because it will be Brigaded with the two New Hampshire Regiments.  You will also give orders to the Officer Commanding at the Northward to keep all the Troops in that Quarter as compact and as ready for service as possible.  I am Dr Sir Your most Obedt Humble Servt
                  
                     Go: Washington
                     
                  
               